•            •             •  
   •         •         •





MEMORANDUM OPINION

No. 04-09-00461-CV

Alan FARRIS and Paula Larson, M.D.,
Appellants

v.

Jean MAUZE II,
Appellee

From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CI-07088
Honorable John D. Gabriel, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice
 
Delivered and Filed: August 31, 2009 

MOTION TO DISMISS GRANTED AND APPEAL DISMISSED
            Appellants filed a motion to dismiss this appeal.  We grant the motion.  See Tex. R. App. P.
42.1(a)(1).  We order all costs assessed against appellants. See Tex. R. App. P. 42.1(d)(absent
agreement of the parties, costs are taxed against appellant).
 
                                                                                    PER CURIAM